Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 2 July 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  Sir
                     
                     Head Quarters Peekskill 2d July 1781
                  
                  I have this morning received your Excellencys Favor of last Evening.
                  I think it may be very well for your Excellency to proceed Tomorrow to North Castle—where you will continue untill you assemble your whole Force, unless you should hear further from me within that Time.
                  Being at North Castle will put you in a direct Rout to receive your Provisions from Crompond—& will be a Direct Road for your Troops to advance to White Plains, or any other Point below, as Circumstances shall appear to Demand.
                  Colo. Hull, an active & very intelligent officer, will have the Honor to deliver this to your Excellency—he is charged with my Instructions to the Duke de Lauzun; & being perfectly acquainted with our intended movements with the Scene of Operations, will remain with the Duke, & give him every Aid in his Power—this same Gentleman will be able to reply to any Queries your Excellency shall be plased to put to him.  With perfect Esteem & Regard I have the Honor to be sir Your Excellencys Most Obedt Servant
                  
                     Go: Washington
                  
               